COURT OF APPEALS
                         EIGHTH DISTRICT OF TEXAS
                              EL PASO, TEXAS
                                     §
  TIMOTHY FONSECA,                               No. 08-19-00227-CR
                                     §
                 Appellant,                         Appeal from the
                                     §
  v.                                              243rd District Court
                                     §
  THE STATE OF TEXAS,                          of El Paso County, Texas
                                     §
                  State.                           (TC# 20180D02567)
                                     §

                                          ORDER

       The Court GRANTS the Appellant’s fourth motion for extension of time within which to

file the brief until May 15, 2020. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Joe A. Spencer, Jr., Appellant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before May 15, 2020.

       IT IS SO ORDERED this 27th day of March, 2020.

                                            PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.